COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 RAYMOND MONTOYA, JR.,                         §
                                                               No. 08-12-00305-CR
                      Appellant,               §
                                                                  Appeal from the
 v.                                            §
                                                                409th District Court
 THE STATE OF TEXAS,                           §
                                                             of El Paso County, Texas
                      Appellee.                §
                                                                (TC#20100D00037)
                                                §

                                         OPINION

       Appellant, Raymond Montoya, Jr., appeals from a judgment revoking his community

supervision.   In a single issue, Appellant contends the trial court erred in revoking his

community supervision because insufficient evidence was presented at the revocation hearing.

We affirm.

                                       BACKGROUND

       In March 2010, pursuant to a plea bargain, Appellant pleaded guilty to the offense of

theft, a third-degree felony.   At that time, the trial court sentenced Appellant to ten years’

confinement, but suspended the imposition of that sentence and placed Appellant on five years’

community supervision, and assessed a $2,000 fine.     The State subsequently moved to revoke

Appellant’s community supervision alleging Appellant had violated the conditions of his

community supervision.    After a revocation hearing, the trial court found Appellant violated the
conditions as alleged in all paragraphs of the State’s “Third Amended Motion to Revoke Adult

Probation,” except paragraphs 3, 4, and 5. 1                  The trial court then revoked Appellant’s

community supervision, and imposed a sentence of nine years’ confinement in the Texas

Department of Criminal Justice Institutional Division.             This appeal followed.

                                                DISCUSSION

                                  Revocation of Community Supervision

        In his sole issue on appeal, Appellant argues that “[t]he evidence presented against the

Appellant amounted to insufficient conjecture and unproved evidence that was not sufficient to

uphold the revocation.” The State claims Appellant’s issue is inadequately briefed and should be

overruled because Appellant failed to: (1) set forth the standard of review for a revocation order,

(2) discuss the State’s burden of proof, (3) discuss any deficiencies in the State’s evidence, or (4)

discuss how the legal authorities cited in Appellant’s brief apply to the facts of his case. We agree

with the State.

        Appellant’s entire argument consists of three conclusory sentences, which are without

support of any citations to the record or legal analysis.2 Although Appellant cites to case law

addressing the sufficiency of the evidence in revocation cases, he fails to provide any legal

arguments based on that authority and does not apply the law to the facts in his case. It is

Appellant’s burden to provide supporting argument, analyzing the case law cited and applying that

law to the facts in his case. See TEX. R. APP. P. 38.1(i) (providing that a brief must contain “a


1
  The record reflects that the State abandoned paragraphs 4 and 5, and that the trial court found paragraph 3 to be
not true.
2
  Appellant argues: “The Appellant would assert to this Honorable Court that the evidence presented against the
Appellant amounted to insufficient conjecture and unproved evidence that was not sufficient to uphold the
revocation. Specifically, the evidence against the Appellant of failure to identify fugitive and the evidence of
assault were not proven and insufficient to demonstrate a revocation. Further, of the time that Appellant was not in
jail, the Appellant had little time to complete the conditions of probation.”

                                                         2
clear and concise argument for the contentions made, with appropriate citations to authorities and

to the record”); Rocha v. State, 16 S.W.3d 1, 20 (Tex.Crim.App. 2000). We will not make

Appellant’s arguments for him. Wyatt v. State, 23 S.W.3d 18, 23 n.5 (Tex.Crim.App. 2000).

          Because Appellant’s issue merely utters brief conclusory statements and fails to provide

any substantive analysis or legal argument as required by the rules of appellate procedure, we

conclude the issue has been inadequately briefed, and therefore, nothing has been presented for our

review.     See TEX. R. APP. P. 38.1(i); Swearingen v. State, 101 S.W.3d 89, 100 (Tex.Crim.App.

2003) (concluding issue was inadequately briefed because appellant did not apply law to facts);

Wood v. State, 18 S.W.3d 642, 650-51 (Tex.Crim.App. 2000) (concluding appellant waived issue

by failing to adequately develop argument); Narvaiz v. State, 840 S.W.2d 415, 432

(Tex.Crim.App. 1992) (concluding issue inadequately briefed when appellant offered no argument

for issue raised). Issue One is overruled.

                                          CONCLUSION

          Based on the foregoing, we overrule Appellant’s sole issue on appeal, and affirm the trial

court’s judgment.



                                               GUADALUPE RIVERA, Justice
April 9, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                  3